Case 5:17-cv-00179-JPB-JPM Document 100 Filed 09/12/19 Page 1 of 2 PageID #: 917



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING


 DIANA MEY, CRAIG CUNNINGHAM,
 STEWART ABRAMSON and JAMES
 SHELTON, individually and on behalf of a
 class of all persons and entities similarly
 situated,                                        CIVIL ACTION NO.: 5:17-CV-179
                                                  (BAILEY)
                 Plaintiffs,

 v.


 DIRECTV, LLC,

 and

 ADAM COX; AC1 COMMUNICATIONS; IQ
 MARKETING 2, Corp., d/b/a PACIFICOM;
 MICHAEL ASGHARI; NAS AIR
 LOGISTICS; JOHN MATTHEWS; BIRJU,
 LLC; PIC SIX LLC; MYLAN JOHNSON
 GROUP; XCITE SATELLITE, LLC; EXACT
 ESTIMATING, LLC; CDS V1, LLC d/b/a
 COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC; EXPLOSIVE
 SALES MARKETING GROUP, INC.,

               Defendants.

            SECOND ORDER RESETTING DEADLINES AND ORAL
                 ARGUMENT/EVIDENTIARY HEARING

        For reasons appearing to the Court, the Oral Argument/Evidentiary Hearing currently set

 for September 16, 2019 at 10:00 a.m. with respect to Plaintiff’s Motion to Compel Responses to

 Plaintiffs’ First Set of Discovery Requests to AC1 Communications [ECF No. 84] is

 CANCELLED. The hearing is RESET for Monday, October 7, 2019 at 10:00 a.m. in the

 Wheeling Magistrate Judge Courtroom, 4th Floor, before Magistrate Judge James P.

 Mazzone. Additionally, Response Memoranda are now due on or before September 27, 2019.

 Reply Memoranda, if any, are now due on or before October 4, 2019.
Case 5:17-cv-00179-JPB-JPM Document 100 Filed 09/12/19 Page 2 of 2 PageID #: 918



        It is so ORDERED.

        The Court DIRECTS the Clerk of the Court to mail a copy of this Order to any pro se

 party by certified mail, return receipt requested, and to counsel of record herein.



        Dated: 9/12/19                         /s/ James P. Mazzone
                                               JAMES P. MAZZONE
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
